DETAILED ACTION
This office action is responsive to the amendments after non-final filed 8/9/2021.  The application contains claims 1-10, 12-18, and 20, all examined and rejected.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2, 5-6, 8-9, 12-17, and 20 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Moon et al. [US 2020/0112526 A1, hereinafter Moon].

	Moon teach a device for identifying and executing actions from chat user interfaces, the device comprising:
a processor (Fig. 1, 104);and 
a memory coupled to the processor, the memory storing computer executable instructions that when executed by the processor cause the processor to ([0018]):
determine an intention to execute an action, from information in a chat conversation between a client device and an entity in a chat user interface (Fig. 2B, 204, 208);
access at least one element of client information required to execute the action, the at least one element of client information being accessible by the device using authenticated access to a database of client information ([0021], [0057]-[0059], “Based on the provided login and authentication credentials, executed payment application 108 may perform operations that authenticate an identity of user 101 based on copies of locally stored login and authentication credentials (e.g., as maintained within corresponding portions of device data 112 and application data 114) or based on data exchanged with one or more network-connected computing systems, such as transaction system 130”);
determine an incompatible one of a plurality of elements of client information (Fig. 4B, Fig. 5A, 504, [0133], “If client device 102 were unable to authenticate the identity of user 101 (e.g., step 504; NO)”);
indicate via the client device an incompatibility in a corresponding pre-populated field (Fig. 4B, Fig. 5A, 506, [0133], “client device 102 may perform additional operations that generate and present an error message on display unit 116A (e.g., in step 506). The error message may, in some instances, prompt user 101 to re-enter one or more of the login, authentication, or biometric credentials, or to contact a financial institution associated with executed payment application 108”, error message for failing the authentication is a form of incompatibility the is reflected in pre-populated fields as account number and user ID and even the payable amount as the absence of authentication will prevent the access of the user’s account to provide the values for display); and
determine that the incompatibility has been rectified prior to enabling the action to be executed ([0133], “error message may, in some instances, prompt user 101 to re-enter one or more of the login, authentication, or biometric credentials, or to contact a financial institution associated with executed payment application 108”)
pre-populate at least one field required to execute the action using the at least one element of client information; and enable the action to be executed (Fig. 4B, [0121], “payee interface elements 442 may include, but are not limited to: an interface element 444 that identifies the payee, and that is populated with a candidate identifier 446 of the payee (e.g., “Michael Jones”); and interface element 448 that identifies a destination account capable of received funds electronically transferred from the payor's source account, and that is populated within a candidate identifier 450 of the destination account”, [0122], “populated with the candidate transaction value 454 of $550.00”).


With regard to Claim 2,
	Moon teach the device of claim 1, wherein the computer executable instructions further cause the processor to:
display via the client device an application for executing the action, the application comprising a plurality of fields required to execute the action, including the at least one pre-populated field (Fig. 4B, [0121], “payee interface elements 442 may include, but are not limited to: an interface element 444 that identifies the payee, and that is populated with a candidate identifier 446 of the payee (e.g., “Michael Jones”); and interface element 448 that identifies a destination account capable of received funds electronically transferred from the payor's source account, and that is populated within a candidate identifier 450 of the destination account”, [0122], “populated with the candidate transaction value 454 of $550.00”).

With regard to Claim 5,
	Moon teach the device of claim 1, wherein the computer executable instructions further cause the processor to:
display via the client device a plurality of fields required to execute the action, including the at least one pre-populated field, with a message in the chat user interface (Fig. 4B, [0121], “payee interface elements 442 may include, but are not limited to: an interface element 444 that identifies the payee, and that is populated with a candidate identifier 446 of the payee (e.g., “Michael Jones”); and interface element 448 that identifies a destination account capable of received funds electronically transferred from the payor's source account, and that is populated within a candidate identifier 450 of the destination account”, [0122], “populated with the candidate transaction value 454 of $550.00”).

With regard to Claim 6,
	Moon teach the device of claim 1, wherein the action is associated with a financial transaction requiring a form to be populated (Fig. 4B, [0121], “payee interface elements 442 may include, but are not limited to: an interface element 444 that identifies the payee, and that is populated with a candidate identifier 446 of the payee (e.g., “Michael Jones”); and interface element 448 that identifies a destination account capable of received funds electronically transferred from the payor's source account, and that is populated within a candidate identifier 450 of the destination account”, [0122], “populated with the candidate transaction value 454 of $550.00”).

With regard to Claim 8,
	Moon teach the device of claim 1, wherein the intention to execute the action is predicted based on content from at least one message in the conversation (Fig. 3D, 208).

With regard to Claim 9,
	Moon teach the device of claim 8, wherein the computer executable instructions further cause the processor to:
suggest a predicted action (Fig. 3D, 374, system suggest that the user need an option to pay Mike); and
have the client device confirm the predicted action (Fig. 3D, 376, user select the provided link to confirm the request).

With regard to Claim 12,
Moon teach the device of claim 11, wherein the incompatibility is indicative of a value that is incompatible with the action to be executed ([0133], “exemplary processes described herein that authenticate an identity of user 101 based on additional user input specifying one or more alphanumeric login or authentication credentials e.g., a login name, a password, etc.) and additionally, or alternatively, one or more biometric credentials, such as fingerprint data or a digital image of a portion of user 101's face”).

With regard to Claim 13,
Moon teach the device of claim 12, wherein the value is associated with a financial transaction (Fig. 4B, accessing user’s account to pay another user is a financial transaction).

With regard to Claims 14 and 20,
	Claims 14 and 20 are similar in scope to claim 1; therefore they are rejected under similar rationale.
With regard to Claim 15,
	Claim 15 is similar in scope to claim 2; therefore they are rejected under similar rationale.
With regard to Claim 16,
	Claim 16 is similar in scope to claim 5; therefore they are rejected under similar rationale.
With regard to Claim 17,
	Claim 17 is similar in scope to claim 9; therefore they are rejected under similar rationale.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Moon et al. [US 2020/0112526 A1, hereinafter Moon] in view of Sanghavi et al. [US 2016/0335532 A1, hereinafter Sanghavi].

With regard to Claim 3,
Moon teach the device of claim 2. 
Moon do not explicitly teach enable navigation back to the chat user interface after executing the action.
Sanghavi teach enable navigation back to the chat user interface after executing the action (Fig. 6A-6E, [0090], user is returned to the chat user interface after executing the financial transaction as shown in Fig 6E).
Moon and Sanghavi are analogous art to the claimed invention because they are from a similar field of endeavor of using virtual assistant to execute action based on the user’s intention. Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Moon to include the ability to navigate the user back to the chat user interface after executing the action resulting in resolutions as disclosed by Sanghavi with a reasonable expectation of success. One of ordinary skill in the art would be motivated to modify Moon as described above to provide the user with the ability to complete the conversation with the other entity and the option to execute any more actions without the need to reselect the chat user interface which will save time, effort, and provide the user with a better experience.

With regard to Claim 4,
Moon teach the device of claim 2, wherein the chat user interface and application are displayed on a display of the client device (Fig. 2A-2B, Fig. 3D, Fig. 4B).
Moon do not explicitly teach displayed side-by-side.
Sanghavi, wherein the chat user interface and application are displayed side-by-side on a display of the client device (Fig. 6A-6E, [0087], “virtual assistant 615 has presented the user with multiple payments options which the user can use to send money. The presented payment options can include financial applications that are available to the user as well as the intended recipient”, system present the application that the user will use to conduct the financial transaction and the chat user interface side-by-side See Fig. 6C).
Moon and Sanghavi are analogous art to the claimed invention because they are from a similar field of endeavor of using virtual assistant to execute action based on the user’s intention. Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Moon to include the ability to display the chat user interface and application are displayed side-by-side resulting in resolutions as disclosed by Sanghavi with a reasonable expectation of success. One of ordinary skill in the art would be motivated to modify Moon as described above to provide the user with the ability to monitor the chat user interface and application at the same time without the need to switch between them which will save the user time and effort and will increase the user satisfaction.

Claims 7, 10, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Moon et al. [US 2020/0112526 A1, hereinafter Moon] in view of https://www.youtube.com/watch?v=EgbeBbVegL8 published April 5, 2018 [hereinafter D1].

With regard to Claim 7,
Moon teach the device of claim 1.
Moon do not explicitly teach the intention to execute the action is determined from at least one question added to the conversation by the client device.
D1 teach the intention to execute the action is determined from at least one question added to the conversation by the client device (Time 0:17, “can you set up a recurring …”).
Moon and D1 are analogous art to the claimed invention because they are from a similar field of endeavor of using virtual assistant to execute action based on the user’s intention. Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Moon to include the ability to determine the user’s intention based on questions resulting in resolutions as disclosed by D1 with a reasonable expectation of success. One of ordinary skill in the art would be motivated to modify Moon as described above to increase Moon analysis abilities which will provide more flexibility by allowing the user to use different inquires using natural language and increase the determination of user’s intention accuracy.

With regard to Claim 10,
Moon teach the he device of claim 1.
Moon do not explicitly teach suggest a periodic action to be executed on a periodic basis subsequent to the action being executed; have the client device confirm the periodic action; and arrange the periodic action for an application used by the client device.
D1 teach suggest a periodic action to be executed on a periodic basis subsequent to the action being executed (Time 0:24, recurring payment “Recipient :Jake Williams …”); 
have the client device confirm the periodic action (Time 0:24, recurring payment “Revie the details”); and 
arrange the periodic action for an application used by the client device (Time 0:26, “Done”).
Moon and D1 are analogous art to the claimed invention because they are from a similar field of endeavor of using virtual assistant to execute action based on the user’s intention. Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Moon to include the ability to arrange periodic actions for an application resulting in resolutions as disclosed by D1 with a reasonable expectation of success. One of ordinary skill in the art would be motivated to modify Moon as described above to improve the user interaction experience and facilitate the user interaction by decreasing the need to set up and execute actions on periodic bases which save the user time and effort.

With regard to Claim 18,
	Claim 18 is similar in scope to claim 10; therefore they are rejected under similar rationale.
Response to Arguments
Applicant’s arguments, see Pages 7-12, filed 8/9/2021, with respect to claims 1-20 35 USC 101 rejection have been fully considered and are persuasive; therefore the rejection is respectfully withdrawn.

Applicant argue that Moon teach accessing the user’s information and not the compatibility of the accessed data as shown in the example disclosed in ¶75 of specification submitted on 11/26/2019.

Examiner respectfully disagrees, 
First, under broadest reasonable interpretation failing the authentication is a form of incompatibility that is reflected in pre-populated fields as account number and user ID and even the payable amount as the absence of authentication will prevent the access of the user’s account to provide the values for display. In other words if the system is unable to retrieve the different user’s information related to the prepopulated data as the account number, it could be considered that the user’s data is incompatible with the available fields for display as the claim do not provide any specific definition or form of incompatibility. Examiner further notes that the claim language that require the ability to determine that one of the plurality of elements of client information do not prevent the ability to determine that there is other elements that are incompatible as well.
Second, the authentication information is part of the client information and Moon access the authentication information of the client to determine if it is compatible to allow access for other related user’s information. In other words the Moon is not just teaching the ability to manage access for client’s information, but Moon teach the ability to determine whether the accessed information itself is compatible with the user’s information (system access the client’s stored user name or password (user information) to compare it to the entered user name or password and based on that it determine the compatibility of the rest of user’s information for display as well).
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., user requesting a transfer of a value that exceed the available balance) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

	Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
The prior art made of record and not relied upon is considered pertinent to the applicant’s disclosure.   
US Patent Application Publication No. 2016/0117670 A1 filed by Davis. Sending and receiving payments using an integrated payment and messaging system See Abstract Fig. 4A-4O, Fig. 6, Fig. 7
US Patent Application Publication No. 2019/0102813 filed by O ' Neill et al. Providing financial transaction using chat application See at least Abstract, Fig. 4-11
Examiner has pointed out particular references contained in the prior arts of record in the body of this action for the convenience of the applicant.  Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and Figures may apply as well.  It is respectfully requested from the applicant, in preparing the response, to consider fully the entire references as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior arts or disclosed by the examiner.  It is noted that any citation to specific pages, columns, figures, or lines in the prior art references any interpretation of the references should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331-33, 216 USPQ 1038-39 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)).                                                                                                                                              
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED ABOU EL SEOUD whose telephone number is (303)297-4285. The examiner can normally be reached Monday-Thursday 11:00am-6:00pm MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sherief Badawi can be reached on (571) 272-9782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MOHAMED ABOU EL SEOUD/Primary Examiner, Art Unit 2174